MEMORANDUM **
Kanwardeep Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the IJ’s determination that Singh is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218,1222 (9th Cir.2005).
We have jurisdiction under 8 U.S.C. § 1252 over Singh’s withholding of removal and CAT claims. Reviewing for substantial evidence, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), we deny Singh’s claims.
Substantial evidence supports the IJ’s denial of withholding of removal because Singh did not establish that it is more likely than not that he will be persecuted in India. See id.
Likewise, substantial evidence supports the IJ’s denial of CAT relief because Singh did not establish that it is more likely than not that he will be tortured in India. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.